Exhibit 99.2 The following unaudited pro forma financial statements of Transax International Limited (“TNSX”) are based on, and should be read in conjunction with: 1. TNSX’s audited financial statements for the fiscal year ended December 31, 2010, its unaudited financial statements for the quarter ended September 30, 2011 and the related notes thereto, which are incorporated by reference into this Current Report on Form 8-K; 2. The audited financial statements of Shantou Big Tree Toys Co., Ltd. (“BT Shantou”) for the years ended December 31, 2010 and 2009, the unaudited consolidated financial statements of Big Tree International Co., Limited, a Brunei Company, ("BT Brunei") and BT Shantou, collectively referred to as "Big Tree", for the nine months ended September 30, 2011 and the "Management's Discussion and Analysis of Financial Condition and Results of Operations" for such periods, all of which appear in sections of this report. The pro forma financial statements give effect to the reverse acquisition and recapitalization of TNSX and the consolidation of BT Brunei and BT Shantou, as a wholly owned subsidiary, as well as the additional shares of convertible preferred stock in conjunction with the reverse acquisition and recapitalization, as if the transaction had taken place on the date or at the beginning of the periods presented. The convertible preferred stock was accounted for as equity in accordance withFinancial Accounting Standards Board ("FASB"), Accounting Standard Codification ("ASC")505 as they provide for automatic conversion into our common shares after giving effect to a 1 for 700 reverse share split ( the "Reverse Stock Split"). In addition, on December 30, 2011, TNSX shareholder, Stephen Walters assigned $538,313 of debt to CDII, which was converted into 520,000 shares of Series B preferred stock and will, in turn, will be converted into 520,000 shares of TNSX common stock after giving effect to a 1 for 700 reverse share split. Other $310,566 debtwas exchanged to 300,006 shares of same class of convertible preferred stock. The unaudited pro forma financial statements of TNSX are for informational purposes only, are not indications of future performance, and should not be considered indicative of actual results that would have been achieved had the recapitalization transactions actually been consummated on the date or at the beginning of the periods presented. - 1 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES PROFORMA CONSOLIDATED BALANCE SHEET September 30, 2011 Transax International Historical Big Tree Historical Pro Forma Adjustments Pro Forma Consolidated (Unaudited) (Unaudited) (Unaudited) (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Inventories Other receivable Prepaid taxes Prepaid expenses and other assets $ Total current assets - Property and equipment, net Intangible assets, net Total assets $ $ $ - $ - LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: - Loans payable - related party $ $ Convertible loan - related party $ Accounts payable and accrued expenses 194,919 217,499 Advance from customers Salary payable Other payable Taxes payable Due to related parties 1,703,991 ) (a) 1,469,450 Total current liabilities ) - Total Liabilities ) - SHAREHOLDERS' EQUITY: - Common stock $ Additional paid-in capital ) (c) (Accumulated deficit ) Retained earning ) (b) Accumulated other comprehensive income Total shareholders' equity ) Total liabilities and equity $ $ $ - $ - 2 - (a) Represents $538,313 due to related party assigned by the debt holder to China Direct Investment, Inc. ("CDII"), which has been converted to SeriesB Convertible Preferred Stock, and will then converted to 520,000 shares of TNSX common shares after giving effect to a 1 for 700 reverse stock split. Also represents other $310,566 debt exchanged to same class of convertible preferred stock. (b) Represents elimination of TNSX accumulated deficit by charging to additional paid in capital to reflect the recapitalization of Big Tree. (c ) Represents: (1) $538,313 of Series B Convertible Preferred Stock as explained in note (a) above, and(2) a charge of $10,667,812 to eliminate the accumulated deficit of TNSX. The adjustment also includes 6,500,000 shares of Series C Preferred Stock issued to BT Hong Kong as the recapitalization, and 2,542,777 shares of SeriesB preferred stock issued to CDII as consulting fee. The Series C Convertible Preferred Stock will automatically be converted into same number of TNSX common stock after giving effect to a 1 for 700 reverse split. The SeriesB Convertible Preferred Stock are valued at $1.75 per share based on the quoted TNSX common stock price on December 30, 2011, on the closing date. The SeriesB Convertible Preferred Stock was accounted for as increase in additional paid in capital as the cost of the recapitalization was charged to additional paid in capital. - 3 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES PRO FORMA CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 Transax International Limited Historical Big Tree Historical Pro Forma Adjustments Pro Forma Consolidated (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net revenues $ $ Cost of sales Gross profit - - Operating expenses: - Selling expenses General and administrative Total operating expenses - - Operating income (loss) ) - - Other income (expenses): - Foreign currency exchange gain (loss) ) ) Gain from derivative liability ) (c) - Registration rights penalty recovery ) (c) - Interest expense - related party ) ) Other income (expense) Interest income Total other income (expenses) ) ) - Net income from continuing operations before income taxes ) - Discontinued operations: - Gain from sale of discontinued operation ) (b) - Loss from discontinued operations ) (b) - Total income from discontinued operations - ) - Income before income taxes ) Income taxes ) ) Net income ) - Convertible preferred stock dividends ) (c) - - Net income allocatable to common stockholders $ $ $ ) $ Net income per common share (Basic) $ $ Net income per common share (Diluted) $ $ Weighted average shares outstanding Basic Diluted (a) - 4 - (a) Represents the dilution effect from shares of TNSX convertible preferred stock issued in conjunction with the reverse acquisition on the closing date, Which includes: (1) 4,550,000,000 additional shares from the convertible preferred stock issued to Big Tree shareholder, Lins International. (2) 1,779,920,800 additional shares from the convertible preferred stock issued to CDII as consulting fee for the recapitalization, and (3) 364,000,000 additional shares from the convertible preferred stock owned by CDII prior to the recapitalization. NOTE: All the additional shares above are calculated before the expected 1 for 700 reverse stock split because the expected reverse stock split has not occurred as of the recapitalization closing date. (b) Represents elimination of operating results related to Transax International Limited’s discontinued operations, as per Rule 11-02 of Regulation S-X. (c) Represents elimination of operating results related only to Transax International Limited, but not related to the continuing operations of Big Tree, as per Rule 11-02(a) of Regulation S-X. - 5 - TRANSAX INTERNATIONAL LIMITED AND SUBSIDIARIES PRO FORMA CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2010 Transax International Limited Historical Big Tree Historical Pro Forma Adjustments Pro Forma Consolidated (Unaudited) Revenues $ $ Revenues – related party Total revenues Cost of sales Gross profit - - Operating expenses: - Selling expenses General and administrative Total operating expenses - - Net loss from continuing operations before income taxes ) ) - ) - Other income (expenses): - Foreign currency exchange gain (loss) Gain from derivative liability ) (c) - Gain from forfeiture of deposit on sale of subsidiary ) (c) - Interest expense - related party ) ) Other income (expense) ) ) Interest income Total other income (expenses) - Net income (loss) from continuing operations before income taxes ) ) ) - Discontinued operations: - Gain from sale of discontinued operation - Loss from discontinued operations ) (b) - Total loss from discontinued operations ) - - Loss before income taxes ) ) ) Income taxes ) ) Net (loss) income ) ) ) - Convertible preferred stock dividends ) (c) - - Net income (loss) allocatable to common stockholders $ ) $ ) $ $ ) Net income (loss) per common share (Basic) $ ) $ ) Net income (loss) per common share (Diluted) $ ) $ ) Weighted common shares outstanding Basic Diluted (a) - 6 - (a) Represents the dilution effect from shares of TNSX convertible preferred stock issued in conjunction with the reverse acquisition on the closing date, Which includes: (1) 4,550,000,000 additional shares from the convertible preferred stock issued to Big Tree shareholder, Lins International. (2) 1,779,920,800 additional shares from the convertible preferred stock issued to CDII as consulting fee for the recapitalization, and (3) 364,000,000 additional shares from the convertible preferred stock owned by CDII prior to the recapitalization. NOTE: All the additional shares above are calculated before the expected 1 for 700 reverse stock split because the expected reverse stock split has not occurred as of the recapitalization closing date. (b) Represents elimination of operating results related to Transax International Limited’s discontinued operations, as per Rule 11-02 of Regulation S-X. (c) Represents elimination of operating results related only to Transax International Limited, but not related to the continuing operations of Big Tree, as per Rule 11-02(a) of Regulation S-X. - 7 -
